MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016	ME	128	
Docket:	      Wal-16-46	
Submitted	
  On	Briefs:	 July	20,	2016	
Decided:	     August	11,	2016	
                                                                                                	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               KRISTIN	(HANSON)	HUTT	
                                          	
                                         v.	
                                          	
                                   TODD	HANSON	
	
	
ALEXANDER,	J.	

          [¶1]	 	 Todd	 Hanson	 appeals	 from	 a	 divorce	 judgment	 entered	 in	 the	

District	Court	(Belfast,	Worth,	J.),	which	ordered,	in	part,	that	Kristin	(Hanson)	

Hutt	would	receive	the	first	$325,000	in	net	proceeds	upon	the	sale	of	any	of	

five	 parcels	 of	 real	 estate	 owned	 by	 the	 parties	 to	 compensate	 Hutt	 for	 her	

nonmarital	interest	in	one	parcel	and	her	investment	of	her	nonmarital	funds	

to	pay	off	a	marital	debt.		See	19-A	M.R.S.	§	953(1)-(3)	(2015).		Hanson	argues	

that	 the	 court	 erred	 in	 not	 specifically	 addressing	 each	 factor	 listed	 in	

section	953(1),	clearly	erred	in	its	findings	of	fact,	and	abused	its	discretion	in	

its	division	of	property.		Because	the	record	supports	the	equitable	division	of	

marital	property	ordered	by	the	court,	we	affirm.	
2	

                                  I.		CASE	HISTORY	

      [¶2]		After	a	contested	hearing	regarding	property	division	and	spousal	

support	issues,	the	court	made	the	following	findings,	which	are	supported	by	

the	trial	record.		See	Ehret	v.	Ehret,	2016	ME	43,	¶	2,	135	A.3d	101.		

      [¶3]	 	 When	 Hutt	 commenced	 this	 action,	 the	 parties	 had	 been	 married	

for	 about	 seventeen	 years.	 	 They	 have	 two	 minor	 children	 together;	 parental	

rights	issues	were	resolved	and	were	not	contested	at	trial.		The	parties	own	or	

have	 an	 interest	 in	 six	 parcels	 of	 real	 property:	 (1)	 a	 parcel	 in	 Northport	

containing	 the	 marital	 home;	 (2)	 a	 parcel	 in	 Northport	 next	 to	 the	 marital	

home	 consisting	 of	 forty-eight	 to	 fifty	 acres	 of	 land	 and	 containing	 a	 garage	

with	an	apartment	over	it	(“the	carriage	house	lot”);	(3)	property	in	Old	Town	

owned	by	a	limited	liability	company	(LLC),	“of	which	the	parties	collectively	

own	 51%”;	 (4)	 property	 in	 Bucksport	 owned	 by	 a	 second	 LLC,	 which	 the	

parties	 wholly	 own;	 (5)	 property	 in	 Lincoln	 owned	 by	 a	 third	 LLC,	 which	 the	

parties	wholly	own;	and	(6)	an	undeveloped	parcel	in	Northport,	which	was	a	

gift	to	Hutt	alone.		

	     [¶4]		Hutt’s	mother	and	stepfather	conveyed	the	carriage	house	lot	as	a	

gift	to	Hutt	alone	during	the	course	of	the	marriage.		Her	stepfather	intended	

that	Hutt	alone	would	own	the	parcel,	which	was	unimproved	land	when	it	was	
                                                                                           3	

transferred.	 	 The	 land,	 without	 improvements,	 is	 worth	 $75,000.	 	 Hutt	 and	

Hanson	improved	the	land	with	earthwork	and	by	constructing	the	garage	and	

apartment.			

	      [¶5]	 	 During	 the	 marriage,	 Hutt	 received	 $250,000	 in	 life	 insurance	

proceeds	upon	her	mother’s	death.		Hutt	paid	off	a	marital	debt	related	to	the	

property	in	Bucksport	with	those	funds.	

	      [¶6]	 	 Hutt	 filed	 a	 complaint	 for	 divorce	 in	 January	 2015.	 	 The	 parties	

attended	mediation	twice	and	resolved	child-related	and	some	property	issues	

prior	 to	 the	 contested	 trial.	 	 After	 the	 trial,	 the	 court	 entered	 a	 divorce	

judgment	granting	the	parties	a	divorce	on	the	ground	of	irreconcilable	marital	

differences.		See	19-A	M.R.S.	§	902(1)(H)	(2015).	

	      [¶7]	 	 The	 court	 set	 aside	 to	 Hutt	 the	 undeveloped	 Northport	 parcel	 as	

her	 nonmarital	 property	 and	 ordered	 the	 parties	 to	 sell	 the	 remaining	 five	

properties,	 consistent	 with	 their	 agreement	 at	 mediation.	 	 The	 court	 ordered	

that	 “[a]fter	 sale	 of	 one	 or	 more	 properties	 and	 payment	 of	 ordinary	 closing	

costs,	 [Hutt]	 shall	 receive	 the	 first	 $325,000	 of	 the	 net	 proceeds.”	 	 The	 court	

determined	 that	 such	 an	 award	 was	 “equitable	 under	 the	 circumstances,”	

citing	Hutt’s	contribution	of	$250,000	of	inherited	funds	to	the	marital	estate	

and	 Hutt’s	 $75,000	 nonmarital	 interest	 in	 the	 carriage	 house	 lot.	 	 The	 court	
4	

ordered	 the	 parties	 to	 “equally	 divide	 the	 remaining	 net	 proceeds	 from	 each	

sale.”			

       [¶8]		The	court	ordered	neither	party	to	pay	child	support	to	the	other	

and	ordered	that	each	party	would	claim	one	child	for	tax	purposes.		Although	

Hutt	 argued	 that	 she	 should	 be	 paid	 spousal	 support,	 the	 court	 declined	 to	

make	any	such	award	“now	or	in	the	future.”		Neither	party	was	ordered	to	pay	

the	other’s	attorney	fees.	

       [¶9]		Hanson	filed	this	timely	appeal.	

                                II.		LEGAL	ANALYSIS	

       [¶10]	 	 The	 statute	 governing	 disposition	 of	 property,	 19-A	 M.R.S.	

§	953(1),	 directs	 that	 the	 court	 “shall	 divide	 the	 marital	 property	 in	

proportions	 the	 court	 considers	 just	 after	 considering	 all	 relevant	 factors.”		

This	direction	requires	that	marital	property	be	divided	equitably,	though	not	

necessarily	 equally.	 	 Thus,	 in	 Doucette	 v.	 Washburn,	 2001	 ME	 38,	 ¶	 24,	

766	A.2d	578,	we	held:	“A	just	distribution	of	property	is	not	synonymous	with	

an	equal	distribution.		To	the	contrary,	we	have	made	it	clear	that	a	court	is	not	

required	 to	 divide	 the	 marital	 property	 equally,	 but	 is	 required	 to	 make	 the	

division	fair	and	just	considering	all	of	the	circumstances	of	the	parties.”	
                                                                                       5	

        [¶11]	 	 The	 governing	 principle	 of	 an	 equitable,	 though	 not	 necessarily	

equal,	 distribution	 of	 marital	 property	 is	 emphasized	 by	 the	 factors	 that	

section	 953(1)	 lists	 as	 included	 among	 the	 relevant	 factors	 the	 court	 is	 to	

consider:		

        A.	The	contribution	of	each	spouse	to	the	acquisition	of	the	marital	
        property,	including	the	contribution	of	a	spouse	as	homemaker;	
        	
        B.	The	value	of	the	property	set	apart	to	each	spouse;	and	
        	
        C.	 The	 economic	 circumstances	 of	 each	 spouse	 at	 the	 time	 the	
        division	 of	 property	 is	 to	 become	 effective,	 including	 the	
        desirability	of	awarding	the	family	home	or	the	right	to	live	in	the	
        home	 for	 reasonable	 periods	 to	 the	 spouse	 having	 custody	 of	 the	
        children.	
    	
        [¶12]	 	 In	 its	 application	 of	 section	 953(1)	 the	 trial	 court	 need	 not	

“specifically	 enumerate	 [its]	 findings	 on	 each	 factor,”	 Shanoski	 v.	 Miller,	

2001	ME	 139,	 ¶	 25,	 780	A.2d	 275,	 as	 long	 as	 it	 appears	 that	 the	 court	 has	

considered	those	factors,	and	all	other	“relevant	factors,”	19-A	M.R.S.	§	953(1),	

in	reaching	its	decision.		The	court	is	only	required	to	“make	findings	that	are	

sufficient	 to	 inform	 the	 parties	 of	 the	 court’s	 reasoning	 and	 sufficient	 for	

effective	appellate	review.”		Shanoski,	2001	ME	139,	¶	25,	780	A.2d	275.		Here,	

the	trial	court’s	findings	are	sufficient	for	effective	appellate	review.	

	       [¶13]		Thus,	contrary	to	Hanson’s	argument,	the	court	was	not	required	

to	 make	 specific	 findings	 addressing	 each	 factor	 stated	 in	 section	 953(1).		
6	

Further,	 the	 court	 did	 not	 clearly	 err	 in	 finding	 (1)	 the	 value	 of	 Hutt’s	

nonmarital	 interest,	 $75,000,	 in	 the	 carriage	 house	 lot,	 or	 (2)	 that	 Hutt	

contributed	$250,000	in	nonmarital	funds	to	the	marital	estate.1		See	Starrett	v.	

Starrett,	 2014	 ME	 112,	 ¶	11,	 101	 A.3d	 435;	 Burrow	 v.	 Burrow,	 2014	 ME	 111,	

¶	22,	100	A.3d	1104.			

        [¶14]	 	 “We	 defer	 to	 the	 trial	 court’s	 determination	 of	 witnesses’	

credibility	.	.	.	.”		Violette	v.	Violette,	2015	ME	97,	¶	15,	120	A.3d	667.		The	trial	

court	specifically	found	Hutt’s	testimony	on	the	land’s	value	to	be	“persuasive,”	

although	Hanson	had	testified	to	a	lower	value.		Further,	the	trial	court	did	not	

err	 by	 relying	 on	 Hutt’s	 testimony.	 	 See	 Peters	 v.	 Peters,	 1997	 ME	 134,	 ¶	 14,	

697	A.2d	 1254	 (stating	 that	 a	 court	 may	 accept	 a	 party’s	 testimony	 as	 to	 the	

value	of	his	or	her	own	property);	see	also	Violette,	2015	ME	97,	¶	27,	120	A.3d	

667	 (concluding	 that	 there	 was	 no	 clear	 error	 when	 the	 trial	 court	 made	 a	

finding	of	a	business’s	value	without	the	benefit	of	expert	testimony).		

        [¶15]	 	 We	 review	 a	 marital	 property	 distribution	 for	 an	 abuse	 of	

discretion.	 	 Viola	 v.	 Viola,	 2015	 ME	 6,	 ¶	 9,	 109	A.3d	634.	 	 Upon	 review	 for	 an	

abuse	 of	 discretion,	 we	 ask	 three	 questions:	 “(1)	 whether	 factual	 findings,	 if	
   1	 	 Although	 the	 court	 was	 imprecise	 in	 its	 terminology—finding	 that	 Hutt	 had	 reduced	 the	

indebtedness	 on	 a	 “mortgage”	 on	 certain	 property	 when	 the	 evidence	 was	 that	 she	 had	 paid	 off	 a	
loan	 that	 she	 and	 Hanson	 had	 borrowed	 for	 the	 down	 payment	 on	 that	 property—the	 error	 was	
harmless.	 	 See	 M.R.	 Civ.	 P.	 61;	 Gordon	 v.	 Cheskin,	 2013	ME	 113,	 ¶	 12,	 82	 A.3d	 1221	 (“A	 court’s	
misstatement	of	fact	should	be	disregarded	if	it	does	not	affect	the	substantial	rights	of	the	parties.”).	
                                                                                            7	

any,	 are	 supported	 by	 the	 record	 pursuant	 to	 the	 clear	 error	 standard;	

(2)	whether	 the	 court	 understood	 the	 law	 applicable	 to	 its	 exercise	 of	

discretion;	 and	 (3)	given	 the	 facts	 and	 applying	 the	 law,	 whether	 the	 court	

weighed	 .	 .	 .	 the	 applicable	 facts	 and	 made	 choices	 within	 the	 bounds	 of	

reasonableness.”		Charette	v.	Charette,	2013	ME	4,	¶	7,	60	A.3d	1264.	

       [¶16]		Section	953(1)	requires	the	court	to	set	aside	to	the	parties	their	

nonmarital	assets	prior	to	dividing	the	marital	property.		Violette,	2015	ME	97,	

¶	21,	120	A.3d	667.		Section	953(1)(A)	also	requires	the	court	to	consider	the	

parties’	 contributions	 to	 the	 marital	 estate.	 	 Here,	 the	 court	 did	 not	 abuse	 its	

discretion	 by	 ordering	 an	 allocation	 to	 Hutt	 of	 the	 first	 $325,000	 in	 proceeds	

from	 the	 future	 sale	 of	 the	 marital	 real	 estate:	 $75,000	 to	 recognize	 her	

nonmarital	 interest	 in	 the	 carriage	 house	 lot,	 and	 $250,000	 to	 recognize	 her	

contribution	of	nonmarital	funds	to	pay	off	a	marital	debt.	

       [¶17]		Further,	contrary	to	Hanson’s	contentions,	the	court	was	under	no	

obligation	to	order	that	the	funds	be	distributed	to	Hutt	only	upon	the	sale	of	

any	 particular	 property.	 	 The	 court’s	 order	 was	 well	 “within	 the	 bounds	 of	

reasonableness.”	 	 Charette,	 2013	 ME	 4,	 ¶	 7,	 60	 A.3d	 1264.	 	 The	 court’s	

judgment	 reflects	 that	 it	 thoughtfully	 exercised	 its	 discretion	 in	 dividing	 the	
8	

marital	estate	after	considering	the	factors	required	by	section	953(1),	and	the	

record	supports	the	court’s	judgment.		See	Viola,	2015	ME	6,	¶	9,	109	A.3d	634.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	    	     	       	    	       	
	
On	the	briefs:	
	
     Steven	 C.	 Peterson,	 Esq.,	 West	 Rockport,	 for	 appellant	 Todd	
     Hanson	
     	
     Joseph	 W.	 Baiungo,	 Esq.,	 Belfast,	 for	 appellee	 Kristin	
     (Hanson)	Hutt	
	
	
	
Belfast	District	Court	docket	number	FM-2015-13	
FOR	CLERK	REFERENCE	ONLY